Citation Nr: 1817404	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-31 210	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an earlier effective date prior to April 12, 2011 for the grant of service connection for radiculopathy of the right lower extremity.

2.  Entitlement to an effective date prior to April 12, 2011 for the assignment of a 40 percent evaluation for lumbar spine degenerative disc disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from June 1985 until April 1992.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran or his authorized representative have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a June 2017 statement requesting to withdraw his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


